DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to Applicant’s response on August 28, 2020 requesting continued examination of the Application.
Claims 1-3, 5-10, and 12-22 have been examined. All other claims are cancelled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 19, 2015 has been entered.

Response to Arguments
Applicant’s arguments, see page 9, filed 08/28/2020, with respect to claim objections have been fully considered and are persuasive.  The claims have been amended to address the objections, resulting in the objections being withdrawn. 

Applicant’s arguments, see pages 9-10, with respect to claim rejections under 35 U.S.C. 112 (b) have been fully considered and are persuasive.  The claims have been amended to overcome the rejections; therefore the rejections have been withdrawn. 

Reasons for Allowance
Claims 1-3, 5-10, and 12-22 are allowed. 
Claims 4, and 11 are cancelled. 

The claims are directed to enhanced communications and features for mobile transactions and payments between consumers operating a device and a merchant having a merchant device. The mobile device of the user performs a check-in with the merchant and in response receives a rendezvous request comprising merchant identification instructions for a processing step required to be completed prior to establishing an NFC (near field communication) connection. The user’s device transmits a request to a third-party server to request to validate the merchant during the mobile transaction. The third-party server sends a public encryption key of the merchant to the device and the device populates a request for purchaser information from the payment device of the merchant. The user device receives third-party server validation response indicating the validation of the merchant and the device encrypts the purchaser information using the public encryption key and establishes the NFC connection with the payment device of the merchant. The user device provides the encrypted purchaser information to the payment device of the merchant through the NFC connection in order to process the transaction and the user’s device receives a confirmation of the processing of the mobile transaction from the payment device of the merchant. 
Although it is well establishes in the art that a check-in can be performed between a user and a merchant using mobile devices and the like, see U.S. Patent Application Publication 2014/0040145 to Ozvat et al., the claims require more than merely performing a check-in with a merchant. The claims require that in response to the check-in with the merchant, the user device receives “a rendezvous request comprising a merchant identifier of the merchant and instructions for a processing step required to be completed by the computer system prior to establishing a near field communication (NFC) connection…” 
Establishing a wireless connection between two entities or devices is also well settled and known in the art. See U.S. Patent Application Publication 2011/0137797 to Stals et al.. Stals also teaches providing a multiplicity of data regarding a transaction based on a contact between two devices, wherein the contact is interpreted as a check-in. The claims, however, recite that merchant identification and instructions for a step required to be completed in order to establish the NFC connection is more specific and is not explicitly disclosed in the art. 
Likewise, utilizing other entities such as third-parties or third-party servers is obvious when conducting a transaction. Furthermore, utilizing a different entity to assist in authenticating data using encryption keys is also disclosed in the art. Levin teaches utilizing pre-requisite user credentials and third party encryption software to reduce the attacks that would compromise sensitive information used in a transaction. Levin also teaches utilizing different requests to increase security measures and only authenticate or advance a transaction when such requests are validated and that the request are received within a threshold time difference. Levin also teaches settlement of the transaction using a device comprising an application and having the ability to establish a wireless connection with other entities using RF wireless communication, which include NFC. 
The claims however recite further limitations. The claims require that once a response to the request comprising a validation of the payment device of the merchant by the third-party server is received, the purchaser information is encrypted using the public encryption key and finally a NFC connection is established with the payment device of the merchant. Finally the device provides, using the NFC connection, the encrypted purchaser information in order to advance the transaction and receive a confirmation of the processing of the mobile transaction. 
As a result, an obviousness rejection of all of the aspects of what the Applicant claims is not possible because the limitations as a whole are novel. Taking each claim limitation alone, a rejection could be potentially made, however, when the claim limitations are analyzed as a whole, wherein some of the limitations occur in response to other limitations, an obviousness rejection is not supported. 
	
In conclusion, the references cited above and other references relied upon during prosecution of the Application and references not considered but are cited fail to teach the following claim limitations:
“performing a check-in with a merchant; 
in response to the check-in, receiving, from a payment device of [[a]] the merchant, a rendezvous request comprising a merchant identifier of the merchant and instructions for a processing step required to be completed by the computer system prior to establishing a near field communication (NFC) connection  with the payment device of the merchant to process a mobile transaction with the merchant;
transmitting, to a third-party server over a network, a request to validate the merchant during the mobile transaction;
based on the request, receiving a public encryption key of the merchant from the third-party server; populating a request for purchaser information from the payment device of the merchant as part of the mobile transaction;
receiving a response to the request comprising a validation of the payment device of the merchant by the third-party server; encrypting the purchaser information using the public encryption key; [[and]] establishing the NFC connection with the payment device of the merchant;
providing the encrypted purchaser information to the payment device of the merchant through the NFC 2Appl. No.: 14/984,968connection for a processing of the mobile transaction by the payment device of the merchant; and 
receiving a confirmation of the processing of the mobile transaction by the payment device of the merchant.”

All arguments filed throughout the prosecution history are hereby incorporated in their entirety as further support for the reasons of allowance.
In conclusion, a prima facie case of obviousness with respect to the claims cannot be made and that the claims are patentably distinct from the prior art. Therefore, the limitations lacking in the prior art, in combination with the other limitations clearly claimed for patent, are novel and unobvious.
Further prior art, foreign prior art, and NPL searches were conducted; however, no relevant prior art was found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
 Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on for PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL MEHDI OUSSIR whose telephone number is (571)270-0191.  The examiner can normally be reached on M-F 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha W. Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-1191.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,

/EL MEHDI OUSSIR/Primary Examiner, Art Unit 3685